 DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.R.W. Bearings Division, a Division of T.R.W.,Inc. and Laland D. Anderson. Case 10-CA-15080July 31, 1981DECISION AND ORDEROn August 8, 1980, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief answering Respondent's ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified herein.3The Administrative Law Judge found, inter alia,that rule 9 in Respondent's March 1, 1979, "Em-ployee Guide," prohibiting employees from engag-ing in solicitation or distribution of unauthorizedliterature during "working hours," is presumptivelyinvalid as being unlawfully broad. In reaching thisconclusion, the Administrative Law Judge reliedon the general proposition, announced in Essex In-ternational, Inc.,4that rules, such as rule 9 in the in-stant case, which prohibit solicitation or distribu-tion during "working hours" are presumptively in-valid as they are susceptible to the interpretationthat such activity is prohibited during all businesshours, including employees' nonworking mealtimesand breaktimes.Respondent contended before the AdministrativeLaw Judge, and reasserts in support of its excep-tions to the Administrative Law Judge's findingthat rule 9 was unlawful, that it rebutted the pre-sumptive invalidity of rule 9 by showing that, inaccordance with the requirements set out in EssexInternational, the prohibition against solicitationand distribution during "working hours" was com-municated to the employees in such a way as toconvey an intent clearly to permit such activityRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. I is the Board's established policy not tooverrule a administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-sinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).:' In par. 2(a) of his recommended Order, the Administrative LasJudge inadvertently omitted a portion of the reinstatement language tra-ditionally used by the Board. Accordinlgly, ,e shall modify the recom-mended Order to correct this error.'211 NLRB 749 (1974) (then Member Fanning and Member Jenkinsdissenting).257 NLRB No. 47during mealtime or breaktime or other periodswhen employees are not actively at work.5In this regard, Respondent notes the Board'scompanion holding in Essex International, that rulesprohibiting solicitation or distribution during"working time" or "work time" are presumptivelyvalid, as connoting only the period of time that isspent in the performance of actual job duties, notincluding employees' mealtimes or breaktimeswhen they are free to engage in solicitation or dis-tribution. Here, Respondent points out that since atleast August 1, 1978, some 7 months prior to its ini-tial issuance of rule 9 in March 1979, and continu-ing thereafter at least through the time of the hear-ing herein in April 1980, it has distributed to itsemployees an employee handbook which, inter alia,prohibits employees from engaging in solicitationfor such things as "memberships or other outsideactivities during working time" (emphasis supplied).Moreover, urges Respondent, it reiterated thispolicy as set out in the employee handbook in anOctober 1979 posted notice to employees. Thus,Respondent contends that its August 1978 prohibi-tion against solicitation during "working time," andits October 1979 reiteration of that "working time"prohibition, made it clear to the employees that itsMarch 1979 "working hours" prohibition did notpreclude them from engaging in solicitation anddistribution of literature when not actually engagedin work.The Administrative Law Judge, for the reasonsset out in section III,A, of his Decision, failed tofind that the presumptive invalidity of the "work-ing hours" prohibition in rule 9 had been rebutted,and he therefore concluded that rule 9 was viola-tive of Section 8(a)(1) of the Act.We agree with and affirm the AdministrativeLaw Judge's conclusion that Respondent's rule 9violates Section 8(a)(1) of the Act. We reject, asdid the Administrative Law Judge, Respondent'scontention that the presumptive invalidity of rule9's prohibition against solicitation and distributionduring "working hours" was rebutted by Respond-ent's prior and subsequent publication of a pre-sumptively valid rule prohibiting solicitation during"working time." However, unlike the Administra-tive Law Judge, our rejection of Respondent'sclaim of rebuttal is based not on the particular cir-cumstances outlined by the Administrative LawJudge, but instead on our rejection of the principle,espoused in Essex International, that prohibitionsagainst solicitation and distribution during "work-ing time" or "work time" are presumptively valid." Id. at 750.442 T.R.W. BEARINGS DIVISIONAs noted above, the majority in Essex Interna-tional held that rules which prohibit solicitationand distribution during "working time" are pre-sumptively valid, but that rules prohibiting solicita-tion and distribution during "working hours" arepresumptively invalid. The latter presumption,however, could be overcome in any particular caseby a presentation of extrinsic evidence that such"working hours" rules were communicated or ap-plied in such a way as to convey an intent clearlyto permit solicitation during breaktime or other pe-riods when employees are not actually at work.These conclusions concerning the distinctions be-tween "working time" and "working hours" werepredicated entirely upon what the Essex Interna-tional majority saw as the "clear distinction" to bedrawn between the terms; that is, "working hours"connoted the period of time from the beginning tothe end of a workshift, including breaktime andmealtime, while "working time," on the otherhand, connoted only the period of time that isspent in the performance of actual job duties,thereby excluding breaktime and mealtime from itsscope.We, however, see no inherent meaningful dis-tinction between the terms "working hours" and"working time" when used in no-solicitation rules.Both terms are, without more, ambiguous, and therisk of such ambiguity must be borne by the pro-mulgator of the rule. Either term is reasonably sus-ceptible to an interpretation by employees that theyare prohibited from engaging in protected activityduring periods of the workday when they areproperly not engaged in performing their worktasks (e.g., meal and break periods). As such, eitherterm tends unlawfully to interfere with and restrictemployees in the exercise of their Section 7 organi-zational rights.Inasmuch as employees may rightfully engage inorganizational activities during breaktime and meal-time, rules which restrain, or which, because oftheir ambiguity, tend to restrain employees fromengaging in such activity constitute unlawful re-strictions against and interference with the exerciseby employees of the self-organizational rights guar-anteed them by Section 7 of the Act.6As pointedout in the dissenting opinion in Essex International,an employer who does not intend that its employ-ees misinterpret rules against solicitation during"working time" or "working hours" in the unlaw-fully broad sense described above need only incor-porate in the rule itself a clear statement that therestriction on organizational activity contained in' See Avon Convalescent Center Inc., 200 NLRB 702, 704-705 (1972),enfd. 490 F.2d 1384 (6th Cir 1974); see also the dissenting opinion ofthen Member Fanning and Member Jenkins in Essex Internotional. supra.the rule does not apply during break periods andmealtimes, or other specified periods during theworkday when employees are properly not en-gaged in performing their work tasks.In view of the foregoing, we hold that rules pro-hibiting employees from engaging in solicitationduring "work time" or "working time," withoutfurther clarification, are, like rules prohibiting suchactivity during "working hours," presumptively in-valid. We are, of course, aware that Respondent's pro-hibitions against solicitation during "working time"were not alleged in the complaint to be unlawful.Nor has Respondent otherwise been put on noticethat the presumptive lawfulness of those prohibi-tions was to be challenged or otherwise litigated.Consequently, we shall not conclude, in this pro-ceeding, that the prohibitions against solicitationcontained in Respondent's employee handbook andits October 1979 notice are in violation of Section8(a)(l) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,T.R.W. Bearings Division, a Division of T.R.W.,Inc., Flowery Branch, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:Substitute the following for paragraph 2(a):"(a) Offer Laland Anderson immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges previously enjoyed, and make himwhole for any loss of earnings he may have suf-fered by reason of his discriminatory discharge inthe manner set forth in the section of the Adminis-trative Law Judge's Decision entitled 'TheRemedy."'7 To the extent that Essex International. supra, and subsequent cases re-lying on it have held that rules prohibiting solicitation or distributionduring "work time" or "working time" are presumptively alid thosecases are hereby overruled.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard before me at Gainesville. Georgia, onApril 30, 1980, pursuant to charges filed against T.R.W.44.3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBearings Division, a Division of T.R.W., Inc.,' on Octo-ber 2, 1979, and a complaint issued on November 13,1979.2 The complaint alleges the unlawful discharge ofLaland Anderson and threats, interrogation, and unlaw-ful employee rules.Upon the entire record and my observation of the de-meanor of the witnesses, with due consideration of theparties' briefs, I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is an Ohio corporation with an office andplace of business located at Flowery Branch, Georgia,where it is engaged in the manufacture of roller and ballbearings. Respondent, during the calendar year preced-ing the issuance of the complaint, a representativeperiod, sold and shipped from its Flowery Branch, Geor-gia, facility finished products valued in excess of $50,000directly to customers located outside the State of Geor-gia. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. LABOR ORGANIZATIONInternational Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union, is a labororganization with the meaning of Section 2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESA. Company RulesAn "Employee Guide" setting forth work rules andthe penalties for violations thereof has been in effect atRespondent's Flowery Branch, Georgia, facility sinceMarch 1, 1979, and is yet distributed to new employees.The General Counsel contends that the promulgationand maintenance of two of these rules violated Section8(a)(1) of the Act. Inasmuch as the promulgation of the"Employee Guide" occurred more than 6 months priorto the filing of the charge herein, it may not be foundviolative of the Act. The issue is therefore whether themaintenance and distribution of the two rules in questionis unlawful. They read as follows:9. Soliciting, politicking or distributing unauthor-ized literature during working hours or at work sta-tion without permission.12. Displaying of unauthorized posters, signs andother visuals.The "Guide" in evidence from which these rules wereextracted bears a revision date of October 1, 1979, andthere is no evidence these rules were ever explicitly re-tracted.Since at least August 1, 1978, Respondent has also dis-tributed an employee handbook, being revised at the timeof the hearing, which contains the following statement:'Respondent's name appears as corrected at the hearing.2 All dates herein are in 1979 unless otherwise specifically stated.SOLICITATIONSNo members will be allowed to engage in solici-tation for such things as subscriptions, membershipsor other outside activities during working time.Any employee who does so and thereby interfereswith his own work or the work of another employ-ee during that employee's working time will be sub-ject to discipline, including discharge.In addition, there will be no distribution of litera-ture or other printed matter at any time on compa-ny property in the working areas of the plant byany employee nor will there be any distribution ofliterature on company property by anyone not em-ployed by the company.The only exception to this rule will be solicita-tion for recognized charities such as United Fund,in which case special arrangements will be ap-proved and posted.In October 1979, Respondent posted the followingpursuant to its established question-and-answer program:Q. Some are wearing things handed out by theIAM. I heard you are going to stop this. Whatabout it?A. No. Our work rules only preclude wearinganything that would be a safety factor-see rules ofclass A/5 step procedure.3Further, our policy generally states that unlesssomething (1) interferes with his own work or (2)the work of another employee during the employ-ees working time he will not be subject to disciplinefor these kind of things.The policy in its entirety says:No members will be allowed to engage in solici-tation for such things as subscriptions, membershipsor other outside activities during working time.Any employee who does so and thereby interfereswith his own work or the work of another employ-ee during that employee's working time will be sub-ject to discipline, including discharge.In addition, there will be no distribution of litera-ture or other printed matter at any time on compa-ny property in the working areas of the plant byany employee nor will there be any distribution ofliterature on company property by anyone not em-ployed by the company.The only exception to this rule will be solicita-tion for recognized charities such as United Fund,in which case special arrangements will be ap-proved and posted.I am persuaded that the issuance of the March 1979"Employee Guide" reasonably tended to convey to Re-spondent's employees that the rules therein were theones then in effect and were to be followed. The intro-duction to this "Guide" states, in pertinent part:Rules 9 and 12 above appear in the "Employee Guide" under thegeneral heading "Class A/5 Step Procedure."444 T.R.W. BEARINGS DIVISIONThis pamphlet has been prepared to provide allemployees a set of Standard Work Rules whichidentify (I) Work Responsibilities, (2) Standards ofConduct, and (3) Appropriate Disciplinary Proce-dures for Infractions of Either. They are asceptableto amendment as greater wisdom or additionalneeds may arise.Its purpose is to remove inconsistencies and in-equities in our disciplinary structure. Inconsistenciesand inequities in the disciplinary structure createcounterproductive responses and reactions withinan organization and cannot be tolerated.These standards were developed throughcommon usage and common sense and must be ob-served out of consideration for the rights of othersand efficiency of a business operation.* * * **Although most employees observe these stand-ards as a matter of course, they are listed here toclearly state what is expected of Marlin-RockwellGainesville employees and to define and protect therights of all who work here.Probationary employees (individuals at pay LevelI) are subject to discharge whenever it is deter-mined that their performance and/or attitude is notsatisfactory.In my view, this introduction put employees on noticethat the rules in the "Employee Guide" were in fullforce and effect and superseded previously existing rules,including those in the employee handbook. The republi-cation of the handbook policy on solicitation, via Re-spondent's question-and-answer format, did not on itsface retract the "Guide" rules and the evidence showsthat Respondent still purports to follow the disciplinaryrules and procedures in the "Guide." Respondent's Octo-ber posting of the question and answer set forth abovemay have served to foster uncertainty among the em-ployees regarding the viability of the rules laid out tothem in the "Employee Guide," but it was insufficient todissipate employee reliance on these rules which contin-ued to be distributed. I do not believe that employees arerequired to resolve ambiguities created by their employ-er, nor do I believe that it can reasonably be concludedthat Respondent's posting, in response to an inquiry onwearing union insignia, communicated to employees thatthey could safely disregard the solicitation and distribu-tion provisions of the "Employee Guide" whose intro-duction positively directs employees to follow those pro-visions or suffer discipline for infractions thereof. What-ever Respondent's subjective intent was in republishingthe handbook provisions on "Solicitations," it cannot bereasonably concluded on the evidence before me thatthis republication fairly notified employees that "Em-ployee Guide" rules 9 and 12 above had been modifiedor rescinded. Accordingly, I conclude these rules retaintheir vitality to the present.With respect to rule 9, it is well established that a ruleprohibiting employees from soliciting or distributingduring "working hours" is prima facie too broad.4Themere existence of so broad a rule tends to restrain andinterfere with employee rights protected by the Act,without need of any showing that the rule was ever en-forced.5I therefore find that rule 9 has been and is beingmaintained and distributed by Respondent in violation ofSection 8(a)(1) of the Act.As to rule 12, it is settled that employees have a pro-tected right to display as well as possess union materialsat their place of work. 6 Moreover, review of such mate-rials by management prior to its distribution is obviouslyencompassed in the term "unauthorized" used in rule 12.Predistribution clearance by management of union litera-ture has been found unlawful,' and it would seem thesame result is applicable to predisplay clearance. There isno evidence that rule 12 was required to guard againstinterference with production or discipline. Accordingly,although I do not agree with the General Counsel thatrule 12 prohibited employees from wearing or displayingunion insignia on their person in view of the evidencethat a number of employees did wear such paraphernaliawithout restriction or discipline therefor, I find that rule12 has a clear tendency to inhibit the protected displayof union materials, and the continued maintenance anddistribution of this broad rule violates Section 8(a)(1) ofthe Act.B. The Discharge of Laland Anderson and CertainAllegations of 8(a)(l) ViolationsGeneral ContextOrganization on behalf of the Union commenced inlate July among Respondent's employees. Laland Ander-son and his brother made the first employee contact withthe Union and thereafter Laland Anderson solicitedabout 30 to 35 union authorization cards from Respond-ent's employees in August. He was terminated on Sep-tember 19. The Union, on October 3, petitioned for aBoard-conducted election. An election was held on No-vember 30, and the Union lost.About mid-August,' Laland Anderson asked PlantManager Nunn for permission to change his work sched-ule so he could attend his son's high school footballgames. Nunn referred him to Unit Manager Campbell forapproval of this request. Campbell asked Anderson if hisrequest was an act of harassment of management becauseof the Union.9On or about September 6, employee Walter Chambersstabbed a screwdriver through employee Tim Payne'stoolbox. Anderson witnessed him so doing. Respondent'sdisciplinary rules provide for termination of employmentfor the first infraction of the rule forbidding "Abusingand/or wilfully damaging/destroying employee personalEssex International. Inc., 211 NLRB 749 (1974) There is no showingof persuasive business justification for such a broad rule.5Blue Cross-Blue Shield of Alabana, 225 NLRB 1217, 1220 (1976).Dillinhamrn Marine and Manufacturing Co.. Fabri-Valve Division, 239NLRB 904 (1978).'lMcDonnell Douglas Corporation. 240 NLRB 794 (1979).I credit Anderson on the approximate time of this occurrence.9Campbell denies mentioning the Union. but I credit Anderson. themore believable of the two on this point.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty or company property." The toolbox was com-pany property.In investigating this incident, Respondent was told byPayne that one Ross and he had exchanged opposingviews about the Union, Ross being for and Payneagainst, prior to the incident, and that after the incidentRoss asked Payne if he had changed his mind. Ascertain-ing that Anderson had been a witness to the toolboxstabbing, Campbell and Shift Manager Patterson ques-tioned him about it. I credit Anderson that Campbellasked him if the damage was union harassment, and saidthat if he could prove it related to the Union or that An-derson had done it Campbell would fire him. Andersonrefused to say who had done the deed. Anderson wascalled into Nunn's office, where Nunn asked him if theincident had anything to do with the Union, received anegative answer, and went on to say that it looked likeharassment because of the Union to him. " Anderson stillwould not inform.The following day, Chambers, who had previouslydenied to Patterson that he had done it, confessed to Pat-terson and Campbell, with the explanation he had had abad day and stabbed the box, according to Campbell, ina "fit of passion." In the course of his confession Cham-bers said he was not crazy about the Union. Campbellreported Chambers' admission to Nunn who instructedCampbell to discipline Chambers. Chambers received awritten reprimand and was sent home 2 or 2-1/2 hoursearly, but was paid for this time off from work.On September 17, the plant fire alarm went off due toan opened valve on the sprinkler system. Anderson andemployee Joel Odom had been seen in the immediate vi-cinity of the valve in question shortly before the alarmwent off. Campbell interrogated both employees, in Pat-terson's presence, and both denied opening the valve. Icredit Anderson's testimony that Campbell made itknown that he suspected the incident to be an act ofunion harassment, but I do not credit the testimony ofOdom that Campbell said he would fire the two if theincident or they had anything to do with the Union be-cause it seemed to me as Odom testified that he was ex-pressing his understanding of Campbell's intent ratherthan what Campbell actually said.On September 25, Anderson, as a practical joke,caused Patterson to be paged to the heat treat roof. An-derson denied to Patterson that this paging had been athis instigation. Within an hour of the incident Campbellsuspended Anderson, who had by then admitted his act,until the next day when he was to meet with Nunn onthe matter.Anderson met with Nunn and Campbell on September26. Nunn testified that he reviewed Anderson's recordprior to meeting with him and noted an absence problemand poor work performance. I credit Anderson thatNunn told him, after Anderson apologized for the pagingincident, that he was not firing Anderson for that reasonbut he had noted Anderson had five unexcused absences.Anderson protested to Campbell, also present, that this' I credit Anderson's version, noting that Nunn concedes he told An-derson he took the incident seriously "for one reason only" because if itinvolved harassment of Payne for his point of view he did not like it andwould stop it. Nunn was plainly talking about Payne's union views.was wrong but he might have five incidents of unex-cused tardiness. Campbell responded that it was the samething and Anderson had five unexcused absence days.Anderson had, on May 7, been counseled about unex-cused tardiness," and I conclude, in the absence of evi-dence to the contrary, that he had no absentee problemother than some tardiness preceding May 7, which hasnot been shown to have continued thereafter. Respond-ent proffered no attendance record on this subject tocontradict Anderson and this supports my conclusion.Nunn then had a private discussion with Campbell, whourged discharge, and returned with Campbell to tell An-derson he was discharged.Nunn testified that he discharged Anderson for insub-ordination. The documentation of the discharge signedby both Campbell and Nunn on September 26 states theoffense as "Insubordination to Immediate Supervisor,"and explains "Laland used the paging system to pagePaul Patterson to heat treat rush when Paul was notneeded in heat treat. Laland denied he paged Paul." OnOctober 2, Respondent issued a separation notice on aform provided for issuance to employees by the State ofGeorgia Department of Labor Employment SecurityAgency. The reason for separation stated on the form byRespondent is "Employee was terminated due to beinguncooperative."Respondent's efforts to explain in what way Andersonwas insubordinate are confused and unbelievable. Nunnexplained that "uncooperative" on the state form meansinsubordination, insubordination includes attempting toharass management, and an employee who refused tofollow company policy would be uncooperative. He thenfurther explained:Q. Now you have already told me that you firedMr. Anderson for insubordination?A. Insubordination, yes, ma'am.Q. I would like for you to explain specificallywhy Mr. Anderson was fired.A. Well, Mr. Anderson was fired because hepicked up the telephone, called the maintenanceoffice where they have a microphone and said,"Page Paul Patterson, come to heat treat roof orrush immediately." Mr. Patterson went out thereand there was nothing wrong and when you pagesomebody to heat treat in the rush or to the roof iteither means you have got a fire or an imminent ex-plosion.Q. Okay, and is that the reason that you dis-charged him?A. Yes, it is. 12Campbell testified:JUDGE WOLFE: ...if I understand correctly,you recommended to Mr. Nunn that Mr. Andersonbe discharged?" The May 7 counseling report specifically notes that it was not a"write-up" but was to serve as constructive criticism.2 I am not convinced that the page to the roof by Anderson was con-strued as a fire or imminent explosion. There is no persuasive evidencePatterson had reason to so construe it.446 T.RW. HEARINGS DIVISIONTHE WITNESS: Yes.JUDGE WOL1FE: What reason did you represent toMr. Nunn?THE Wr-NESS: For insubordination and harass-ment of his second shift, shift manager.The reason for calling him to the heat treat de-partment when he did not need him and from thestandpoint that he lied to his shift manager when hewas asked about it and then said to me when I wassubsequently questioning him about the fact that heonly did it as a joke.JUDGE WOI.FE: Okay, but in any event, the basicreason you state was insubordination with regard towho, Mr. Patterson?THE WITNESS: Yes, sir.JUDGIE WOL TE: Now, if you will explain to me,perhaps I am a little thick but I have had trouble allday long on this; how does this "harassment" con-stitute insubordination? I am not trying to argue, Ijust want to know why you call it insubordination?THE WITNESS: It is my opinion, sir, that if an em-ployee does anything that, or refuses to do any-thing, or in fact when he does something that ap-pears to be harassment of management and thendenies the fact, and then after he does admit thefact, he twists the story in some fashion, and thensays that it is only a joking matter, to me I questionthe fact of his responsibility to himself and to thecompany.Q. (By Ms. Lieberwitz) You have certain compa-ny rules and policies that employees must follow,isn't that true?A. Yes, ma'am.Q. Would you consider an employee insubordi-nate if he did not follow company policy?A. I think it would probably depend on the cir-cumstances, that is a hard question for me toanswer, I don't really know.Respondent claims the discharge was required by theCompany's rules and points to three other discharges for"insubordination" to support its position that "insubordi-nation is seen to be any form of obstinate or uncoopera-tive behavior and is not merely a refusal to follow super-visory instruction." Respondent's effort is not persuasive.One of these three dischargees refused a direct order towork; another made an obscene gesture to his supervisorin response to an order; and the third intentionallymissed work in order to work at a second job. I do notsee how the third employee was insubordinate, but theother two plainly were in the usual sense of the word.According to Respondent's written rules, insubordina-tion is a type of violation which "will" result in dis-charge for the first infraction. The offense itself is setforth in the "Employee Guide" as follows:4. Insubordination to supervisory personnel. i.e.,refusal to carry out a direct, reasonable order fromimmediate supervisor that poses no threat to safetyor health.Respondent's theme throughout the hearing was thatAnderson was insubordinate because he was "harassingmanagement." To support this hypothesis, Respondentdwelt long on Anderson's refusal to inform in the tool-box incident; the fire alarm incident which admittedlycannot be proved the result of any act by Anderson; thepaging of Patterson; and the use of company phones forpersonal long-distance calls. None of these incidentsamounts to insubordination in my view, and Respond-ent's strained contentions that Anderson was harassingmanagement, therefore was uncooperative, and wastherefore insubordinate are neither logical nor persua-sive. Nothing chargeable to Anderson warrants dis-charge under Respondent's own rules. Both the pagingincident and the use of phones for private use fall withinthe rule against "Misuse of inhouse phones and/orpaging system" for which there is five-step progressivediscipline consisting of an (1) oral warning, (2) a writtenwarning, (3) a written reprimand, (4) 1-week suspensionwithout pay, and (5) termination for the fifth infraction.The discharge of Anderson for the first infraction wasplainly unwarranted. Moreover, if the paging incident beconstrued as "horseplay," Respondent's rules provide for2 weeks' suspension for the first infraction and termina-tion for the second within a 12-month period. This rulewas plainly not applied to Anderson. Further, assumingarguendo that Anderson had a poor attendance recordand failed to follow supervisory instructions, thus beinguncooperative, he would be entitled under Respondent'srule covering these violations to a written warning, awritten reprimand, and a 2-week suspension for the firstthree infractions before being terminated for the fourthoffense. There is no company rule applicable to any ofAnderson's alleged misconduct which calls for dischargeinstanter. I am convinced Respondent seized on "insub-ordination" as a pretext to accomplish the discharge of aleading union adherent. That Respondent knew LalandAnderson was a union activist and was hostile to suchactivities is readily inferable from its repeated accusationsto him, commencing in August, that he was engaging inunion-inspired harassment of the company, a peculiar ob-session of Respondent not shown to be grounded on anyreasonable foundation. The evidence indicates to me thatit was Respondent, rather than Anderson, who was en-gaged in acts of harassment for the purpose of construct-ing some colorable reason to discharge him. Thus, (a)Campbell attempted to convert an innocent request forshift change to union harassment; (b) Anderson's refusalto inform on Chambers was twisted into obstinate behav-ior supportive of the ultimate conclusion of uncoopera-tion equalling insubordination; (c) the suspicion that An-derson or Odom may have opened the valve causing thefire alarm to go off ripened into a conclusion of unionharassment equivalent to insubordination; and (d) Ander-son's misuse of the paging system warranting nothingmore than an oral warning for this first infraction, ac-cording to Respondent's own rules, suddenly became in-subordination warranting immediate discharge. The in-sertion of Anderson's misuse of company phones for per-sonal use. which he had agreed to pay for prior to hisdischarge, and his attendance record is transparent447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakeweight designed to show what an unsatisfactoryemployee Anderson was, and indicates the absence ofany supportable lawful cause for the discharge.In addition to my conclusion that the reasons ad-vanced for the discharge are transparently pretextual andwarrant an inference of unlawful motivation,iS the treat-ment of Anderson is in marked contrast to that of Cham-bers, who advised Respondent he was not crazy aboutthe Union. Chambers committed an offense against prop-erty clearly warranting immediate discharge under Re-spondent's rule; first denied before admitting the deed;and then was given only a reprimand on the speciousground that his destructive act was excusable because hehad a bad day, was upset, and acted in a "fit of passion."His 2- or 2-1/2-hour layoff was in the nature of rest andrecreation rather than discipline because he was paid forthis time off, hardly a penalty. This treatment of Cham-bers, not crazy about the Union, illustrates to my satis-faction that stringent enforcement of its rules was under-taken by Respondent on a selective basis to suit its ownpurposes, and the convoluted reasoning employed to sub-ject Anderson to discharge was designed to construct anexcuse to get rid of him because of his extensive unionactivity, whereas it was deemed desirable to excuseChambers in view of his, at most lukewarm, attitudetoward the Union. Moreover, Campbell's advice to An-derson that he would be fired if he had damaged thetoolbox or if the damage was attributable to union activi-ty reveals that Respondent's criteria for discharge incor-porated union activity as a controlling factor, and alsoconstitutes a threat of discharge for engaging in unionactivity which violates Section 8(a)(I) of the Act.I conclude and find that Anderson was discharged inorder to discourage employee union activity and his dis-charge therefore violated Section 8(a)(3) and (1) of theAct. Further, I find the question put to Anderson byCampbell in August as to whether his request for shiftchange was a type of union harassment amounted to un-lawful interrogation with respect to his union activitiesand violated Section 8(a)(1) of the Act. 4 Campbell hadno colorable reason, other than a search for informationabout union activities, to posit union harassment as a le-gitimate subject of inquiry. Similarly, the statements ofNunn and Campbell, on and after September 6, that theysuspected union harassment in the toolbox and fire alarmincidents, were hardly warranted by the mere report thatRoss had asked Payne, after the toolbox stabbing, if hehad changed his mind about the Union. The Chambers'confession made it clear that neither the Union nor itssupporters had damaged the box as an act of harassment,and Respondent's continued references to nonexistent ha-rassment for no good reason shown persuades me thatthese references were designed to elicit informationabout union activities and coercively impress on its em-ployees that it was opposed to union activities. The mere'' "The offering of a spurious defense, of course, supports all inferenceas to the unlawfulness of the real reason," Grede boundries. Inc.. 211NLRB 710, 712 (1974).' I do not know why the General Counsel considers this incident out-side the statutory limitations period. It clearly is not. It was litigated, isfairly encompassed by the subject matter of the charge and the com-plaint, and is intimately related to Respondent's pattern of conduct lead-ing to Anderson's discharge. Siaco. Inc., 244 NLRB 4hl, 466 (1979).coloration of these comments by the application of theterm "union harassment," or a variant thereof does notobscure their purpose which was to interfere with andrestrain employee union activities, as they reasonablytended to do, in violation of Section 8(a)(l) of the Act.Upon the foregoing findings of fact and conclusionsbased thereon, and upon the record as a whole, I makethe following:CONCLUSIONS OF LAW1. The Respondent, T.R.W. Bearings Division, a Divi-sion of T.R.W., Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating employees about theirunion activities, Respondent violated Section 8(aX1) ofthe Act.4. By threatening employees with discharge because oftheir union activities, Respondent violated Section 8(a)(1)of the Act.5. By maintaining and distributing its work rules 9 and12 set forth under the heading "Class A/5 Step Proce-dure" in its "Employee Guide to standards of good con-duct and responsiblitity on the job," Respondent has vio-lated Section 8(a)(l) of the Act.6. By discharging Laland Anderson in order to dis-courage union activity and union membership, Respond-ent violated Section 8(a)(3) and () of the Act.7. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYIn addition to the usual cease-and-desist order andnotice posting, my recommended Order will require Re-spondent to offer Laland Anderson unconditional rein-statement to his former job or to a substantially equiva-lent position if his former job no longer exists, and tomake him whole for all wages lost as a result of his un-lawful discharge. Said backpay and interest thereon is tobe computed in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).15I shall also recom-mend that Respondent be ordered to withdraw and abol-ish its unlawful rules, and notify its employees that it hastaken such action.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 16The Respondent, T.R.W. Bearings Division, a Divi-sion of T.R.W., Inc., Flowery Branch, Georgia, its offi-cers, agents, successors, and assigns, shall:'5 See, generally, sis Plumbing & Heating Co., 138 NLRB 716 (1962)."; In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.448 T.R.W. BEARINGS DIVISION1. Cease and desist from:(a) Discouraging union activity or membership in theUnion, or any other labor organization, by dischargingemployees or otherwise discriminating against them inany manner with respect to their tenure of employmentor any term or condition of employment.(b) Coercively interrogating employees concerningtheir union activities.(c) Threatening employees with discharge becausethey engage in union activities.(d) Distributing, maintaining in effect, or enforcingwork rules 9 and 12 appearing under the heading "ClassA/5 Step Procedure" in its "Employee Guide to stand-ards of good conduct and responsibility on the job."(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer to Laland Anderson immediate and full rein-statement to his former job, without prejudice to his se-niority or other rights or privileges, and make him wholefor any loss of earnings he may have suffered by reasonof his discriminatory discharge, in the manner set forthin the section of this Decision entitled "The Remedy."(b) Withdraw and abolish its work rules 9 and 12 setforth under the heading "Class A/5 Step Procedure" inits "Employee Guide to standards of good conduct andresponsibility on the job," and notify its employees ofsaid withdrawal and abolition in writing.(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records and reports and all other records re-quired to ascertain the amount, if any, of any backpaydue under the terms of this recommended Order.(d) Post at its Flowery Branch, Georgia, offices andfacilities copies of the attached notice marked "Appen-dix.""7Copies of said notice, on forms provided by theRegional Director for Region 10, after being signed byRespondent's authorized agent, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that these notices are not altered, de-faced, or covered by other material." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply with this Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discourage membership in Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organiza-tion, by discharging any of our employees or in anyother manner discriminating against them in regardto their tenure of employment or any term or con-dition of employment.WE WILL. NOT interrogate our employees con-cerning their union activities.WE WILL NOT threaten our employees with dis-charge because they engage in union activities.WE WlI.L NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE HEREBY NOTIFY YOU that we have with-drawn and abolished work rules 9 and 12 set forthunder the heading "Class A/5 Step Procedure" inour "Employee Guide to standards of good conductand responsibility on the job."WE W.l offer Laland Anderson immediate andfull reinstatement to his former job or, if that job nolonger exists. to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges, and WE WILL make him whole forany loss of earnings he may have suffered as aresult of the discrimination against him, with inter-est thereon.All our employees are free to join International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO, or any other labor organization.T.R.W. BEARINGS DIVISION, A DIVISIONof: T.R.W., INC.449